



EXHIBIT 10.22
Summary of Compensation Arrangements of Certain Executive Officers of Flex Ltd.
(as of May 16, 2017)
Note: The following summary of compensation arrangements does not include all
previously-reported compensation arrangements or awards granted under
previously-disclosed incentive plans. Disclosures with respect to compensation
for Named Executive Officers for the 2017 fiscal year will be included in the
Company’s definitive proxy statement for the Company’s 2017 Annual General
Meeting of Shareholders, and disclosures with respect to compensation for Named
Executive Officers for the 2018 fiscal year will be included in the Company’s
definitive proxy statement for the Company’s 2018 Annual General Meeting of
Shareholders.
Compensation for Michael M. McNamara (Chief Executive Officer)
Mr. McNamara’s current annual base salary is $1,250,000. In addition, Mr.
McNamara will be eligible to participate in the Company’s annual incentive bonus
plan and long-term cash incentive deferred compensation plan. Mr. McNamara will
be eligible to receive awards of performance-based restricted share unit awards
and service-based restricted share unit awards under the Company’s equity
incentive plan as part of his fiscal year 2018 compensation.
Compensation for Christopher Collier (Chief Financial Officer)
Mr. Collier’s current annual base salary is $700,000. In addition, Mr. Collier
will be eligible to participate in the Company’s annual incentive bonus plan and
the long-term cash incentive deferred compensation program. Mr. Collier also
will be eligible to receive awards of performance-based restricted share unit
awards and service-based restricted share unit awards under the Company’s equity
incentive plan and a long-term cash performance bonus as part of his fiscal year
2018 compensation.
Compensation for Francois P. Barbier
Mr. Barbier’s current annual base salary is $710,000. In addition, Mr. Barbier
will be eligible to participate in the Company’s annual incentive bonus plan and
long-term cash incentive deferred compensation plan. Mr. Barbier also will be
eligible to receive awards of performance-based restricted share unit awards and
service-based restricted share unit awards under the Company’s equity incentive
plan and a long-term cash performance bonus as part of his fiscal year 2018
compensation.
Compensation for Paul Humphries
Mr. Humphries’s current annual base salary is $710,000. In addition, Mr.
Humphries will be eligible to participate in the Company’s annual incentive
bonus plan and long-term cash incentive deferred compensation plan. Mr.
Humphries also will be eligible to receive awards of performance-based
restricted share unit awards and service-based restricted share unit awards
under the Company’s equity incentive plan and a long-term cash performance bonus
as part of his fiscal year 2018 compensation.







